Case 1:20-cv-06347-RBK-KMW Document 1-4 Filed 05/26/20 Page 1 of 4 PageID: 38



                       STATE OF NEW JERSEY
                       DEPARTMENT OF HEALTH
 ORDER CLOSING ATILIS GYM LOCATED AT 363 W BROWNING RD, BELLMAWR

WHEREAS, Coronavirus disease 2019 (“COVID-19") is a contagious,
and at times fatal, respiratory disease that is responsible for
the 2019 novel coronavirus outbreak; and

WHEREAS, COVID-19 is a communicable disease as defined by N.J.A.C.
8:57-1.3; and

WHEREAS, the Emergency Health Powers Act (EHPA), N.J.S.A. 26:13-
3, authorizes the Governor of the State of New Jersey, in
consultation with the Commissioner of the Department of Health
(Department) and the Director of the State Office of Emergency
Management, to declare a Public Health Emergency; and

WHEREAS, on March 9, 2020, Governor Murphy issued Executive Order
No. 103 declaring a Public Health Emergency pursuant to the EHPA
and a State of Emergency pursuant to the New Jersey Civilian
Defense and the Disaster Control Act (“DCA”), N.J.S.A. App. A. 9-
33, et seq. The Public Health Emergency pursuant to the EHPA has
been extended by Executive Order No. 119 and 138; and

WHEREAS, as COVID-19 continued to spread across New Jersey and an
increasing number of individuals required medical care or
hospitalization, Governor Murphy issued a series of Executive
Orders to protect the public health, safety, and welfare against
the emergency created by COVID-19, including Executive Order Nos.
104-133, Nos. 135-138, and Nos. 140-147 (2020), the facts and
circumstances of which are all adopted by reference herein; and

WHEREAS, among these actions, and in recognition that the Centers
for Disease Control and Prevention (“CDC”) has advised that social
mitigation strategies for combatting COVID-19 require every effort
to reduce the rate of community spread of the disease and that
COVID-19 spreads most frequently through person-to-person contact
when individuals are within six feet or less of one another,
Governor Murphy issued Executive Order No. 107 (2020) on March 21,
2020 to mitigate community spread of COVID-19, which expressly
ordered the closure of all gyms, fitness centers and classes; and

WHEREAS, as of May 20, 2020 there were at least 150,399 positive
cases of COVID-19 in New Jersey, with at least 10,747 of those
cases having resulted in death; and

WHEREAS, the rate of reported new cases of COVID-19 in New Jersey
has decreased, including a reduction in the total number of
Case 1:20-cv-06347-RBK-KMW Document 1-4 Filed 05/26/20 Page 2 of 4 PageID: 39



individuals being admitted to hospitals for COVID-19, and the State
has begun to take certain steps to lift certain restrictions that
were designed to limit person-to-person contact; and

WHEREAS, even as the rate of reported new cases of COVID-19
decreases, the ongoing risks presented by COVID-19 mean that a
considerable number of the State’s current measures must remain in
place, both to reduce additional new infections and to save lives,
until additional metrics – such as expanded testing and use of
contact tracing – have been satisfied; and

WHEREAS, after consultation with officials from the Department of
Health, Governor Murphy announced a multi-stage plan for the
methodical and strategic reopening of businesses and activities
based on scientific data and metrics concerning the level of
disease transmission risk and essential classification; and

WHEREAS, as of May 20, 2020, the State is in the first stage of
the reopening process and has begun to relax restrictions on low-
risk activities where appropriately safeguarded, including the
resumption of certain easiest to safeguard work activities at
physical locations that can meet safeguarding and modification
guidelines, as well as certain outdoor activities; and

WHEREAS, consistent with this plan, Governor Murphy has issued a
number of Executive Orders, including Executive Orders 133, 142,
143, 146 and 147, which lifted closures and/or prohibitions of
parks, beaches, lakefronts, and several outdoor recreational
facilities and activities, given repeated observations from public
health experts, including but not limited to the CDC, that outdoor
environments present reduced risks of COVID-19 transmission as
compared to indoor environments; and

WHEREAS, as public health experts have observed, even as the State
allows outdoor recreation with reasonable restrictions, due to the
ongoing risk of community spread of COVID-19, the extensive
interactions that occur at certain indoor retail, recreational and
entertainment operations continue to present a significant risk,
and so the restrictions on the indoor operations of certain retail,
recreational, and entertainment businesses have not been lifted at
this time; and

WHEREAS, indoor gyms and fitness centers present particularly
high-risk settings for the spread of COVID-19, in part because
customers of these facilities engage in physical activities that
increase the customers’ respiratory activity, which in turn can
increase the amount of respiratory droplets or aerosols in a
confined setting; and in part because these facilities foster

                                     2
Case 1:20-cv-06347-RBK-KMW Document 1-4 Filed 05/26/20 Page 3 of 4 PageID: 40



prolonged and close person-to-person contact, including but not
limited to through the use of personal trainers and spotters, and
because they necessitate the communal-use of equipment and other
items, such as barbells, dumbbells, and treadmill and cross trainer
grips, that may harbor the virus as, according to the National
Institutes of Health, the virus may live on plastic and steel
surfaces for up to 72 hours; and

WHEREAS, one study shared by the CDC observed that “because of the
increased possibility of infection through droplets, vigorous
exercise in closely confined spaces should be avoided”; and

WHEREAS, the CDC has determined that COVID-19 can be spread by
asymptomatic individuals; and

WHEREAS, the CDC has also determined that individuals should wear
cloth face coverings when in proximity to other individuals, even
if they are not presenting any symptoms of COVID-19, to further
reduce the spread of COVID-19; and

WHEREAS, Atilis Gym has continued to operate in non-compliance
with Executive Order No. 107, thus posing a threat to the public
health by failing to adhere to the measures taken to mitigate the
spread of COVID-19; and

WHEREAS, although Atilis Gym is purporting to take its own measures
to address COVID-19 transmission, Atilis Gym is not approved to
reopen under the terms of Executive Order No. 107, which reflect
a judgment that it will not be administrable, enforceable, and/or
otherwise sufficiently protective of public safety to simply allow
businesses owners to set their own divergent health measures, done
without approval of the State and its health officials; and

WHEREAS, although Atilis Gym is purporting to take its own measures
to address COVID-19 transmission, these particular measures do not
sufficiently address the risks of COVID-19 in an indoor gym because
the community presence of the virus is still too great to allow
for relaxation of the current mitigation measures that are in place
and necessary to reduce the transmission of COVID-19 that commonly
occurs in such congregate indoor settings; and

WHEREAS, pursuant to the EHPA, N.J.S.A. 26:13-8, the Department
has the power “[to] close, direct and compel the evacuation of, or
to decontaminate or cause to be decontaminated, any facility of
which there is reasonable cause to believe that it may endanger
the public health.”

THEREFORE, IT IS HEREBY ORDERED THIS 20th DAY OF May 2020,


                                     3
Case 1:20-cv-06347-RBK-KMW Document 1-4 Filed 05/26/20 Page 4 of 4 PageID: 41




      1.     Pursuant to the EHPA, Atilis gym located at 363 West
             Browning Road, Bellmawr, New Jersey 08031 shall remain
             closed until further notice.

      2.     No members of the public, including members of the gym,
             shall be permitted inside of the facility.

      3.     This closure shall commence immediately and shall
             remain in effect until lifted by the Department.

      4.     Failure to comply with the conditions of this order may
             result in criminal sanctions and/or civil penalties, in
             addition to any criminal sanctions and/or civil
             penalties warranted for violations of Executive Order
             No. 107 (2020).




Dated: 5/20/20
                         Judith M. Persichilli, R.N., B.S.N., M.A.
                         Commissioner
                         New Jersey Department of Health

RIGHT TO APPEAL:

This Emergency Closure Order constitutes a Final Agency
Decision of the New Jersey Department of Health which may be
appealed to the Superior Court, Appellate Division, pursuant to
the procedures and timeframes set forth in New Jersey Court
Rule 2:2-3.




                                     4
